Exhibit 99.1 NR-16-09 GOLD RESERVE ANNOUNCES EXTENSION OF MEMORANDUM OF UNDERSTANDING WITH VENEZUELA SPOKANE, WASHINGTON, May 28, Gold Reserve Inc. (TSX.V:GRZ) (OTCQB:GDRZF) (the “Company”) announced today that, by mutual agreement, the Company and the Bolivarian Republic of Venezuela have extended the previously announced February 24, 2016 Memorandum of Understanding (the “MOU”) from May 27, 2016 to June 21, 2016. The MOU contemplates settlement, including payment and resolution, of the arbitral award granted in favor of the Company by the International Centre for Settlement of Investment Disputes in respect of the Brisas Project and the payment for the transfer of the related technical mining data previously compiled by the Company. In addition, a new joint venture will be established for the development of the Brisas and the adjacent Cristinas gold-copper projects by the Company and Venezuela. Gold Reserve’s senior executives are in Caracas and had made significant progress towards completing the agreements. However, due to their complexity and the fact that this will be the first transaction pursuant to the new Venezuelan mining initiative announced earlier this year by President Nicolas Maduro Moros, the parties were unable to complete the agreements by May 27, 2016. Gold Reserve is working with senior officials of the Venezuela government to close the transactions contemplated in the MOU by June 21, 2016. Attorney General of Venezuela, Reinaldo Muñoz today stated, “We are working with the executives of Gold Reserve to finalize this transaction and move the project forward together.” Doug Belanger, President of Gold Reserve stated, “We continue to advance the settlement and joint venture agreements and have made significant progress towards a successful conclusion. The importance of this project to Venezuela as well as to Gold Reserve requires that we establish a solid legal foundation to take this project to its logical conclusion. In regards to the trading in the Company’s shares on May 27, 2016 and based on the progress being made on the settlement and the joint venture agreements, we know of no reason to explain the drop in the stock price.” Further information regarding the Company can be located at www.goldreserveinc.com, www.sec.gov and www.sedar.com. Company Contact A.
